Fourth Court of Appeals
                                San Antonio, Texas
                                    September 6, 2018

                                   No. 04-18-00442-CV

          IN THE INTEREST OF J.D., J.H. JR., AND G.A.V. JR., CHILDREN,

                From the 288th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2017-PA-01311
                   Honorable Charles E. Montemayor, Judge Presiding


                                     ORDER
The Appellant’s Motion to Extend Time to File Appellant’s Brief is hereby GRANTED. Time is
extended to September 10, 2018.



                                                 _________________________________
                                                 Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of September, 2018.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court